DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rob Raheja (Reg. No. 59274) on 08/01/2022.The application has been amended as follows: 

1. 	(Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising:
receiving configuration information on a shortened transmission time interval (sTTI); and 
 transmitting uplink control information on a short physical uplink control channel (SPUCCH),
wherein, in case that uplink sTTIs include 2 or 3 symbols and two physical resource block (PRB) indices are configured for the SPUCCH, a PRB index for the SPUCCH in a single carrier-frequency division multiple access (SC-FDMA) symbol is identified based on a SC-FDMA symbol index in the uplink sTTIs, 
wherein a PRB index of the SPUCCH in a last symbol of an uplink sTTI of index n and a PRB index of the SPUCCH in a first symbol of an uplink sTTI of index n+1 are the same, and
wherein the two PRB indices of the SPUCCH are based on a value m configured by a base station or a value 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is a number of physical resource blocks in an uplink bandwidth.

2. 	(Cancelled) 

3. 	(Currently Amended) The method of claim 1, wherein the value m is configured by a higher layer signaling. 

4. 	(Previously Presented) The method of claim 1, further comprising:
receiving downlink control information scheduling uplink data in a downlink sTTI; and 
transmitting the uplink data on an uplink sTTI,	
wherein, in case that the uplink sTTI includes 7 symbols and the downlink sTTI includes 2 or 3 symbols, the downlink sTTI in which the downlink control information is received is included in a set of predetermined downlink sTTIs.

5. 	(Previously Presented) The method of claim 4, wherein the set of predetermined downlink sTTIs is determined based on whether the uplink data is transmitted in an uplink sTTI of index 0 or an uplink sTTI of index 1.

6. 	(Currently Amended) A method performed by a base station in a wireless communication system, the method comprising:
transmitting configuration information on a shortened transmission time interval (sTTI); and 
receiving uplink control information on a short physical uplink control channel (SPUCCH),
wherein, in case that uplink sTTIs include 2 or 3 symbols and two physical resource block (PRB) indices are configured for the SPUCCH, a PRB index for the SPUCCH in a single carrier-frequency division multiple access (SC-FDMA) symbol is based on a SC-FDMA symbol index in the uplink sTTIs, 
wherein a PRB index of the SPUCCH in a last symbol of an uplink sTTI of index n and a PRB index of the SPUCCH in a first symbol of an uplink sTTI of index n+1 are the same,
wherein the two PRB indices of the SPUCCH are based on a value m or a value 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is a number of physical resource blocks in an uplink bandwidth, and
wherein the value m is transmitted to a terminal.

7. 	(Cancelled) 

8. 	(Currently Amended) The method of claim  6, wherein information on the value m is transmitted via a higher layer signaling. 

9. 	(Previously Presented) The method of claim 6, further comprising:
transmitting downlink control information scheduling uplink data in a downlink sTTI; and 
receiving the uplink data on an uplink sTTI,
wherein, in case that the uplink sTTI includes 7 symbols and the downlink sTTI includes 2 or 3 symbols, the downlink sTTI in which the downlink control information is transmitted is included in a set of predetermined downlink sTTIs.

10. 	(Previously Presented) The method of claim 9, wherein the set of predetermined downlink sTTIs is determined based on whether the uplink data is received in an uplink sTTI of index 0 or an uplink sTTI of index 1.

11. 	(Currently Amended) A terminal in a wireless communication system, the terminal comprising:
a transceiver; and 
a controller coupled with the transceiver and configured to:
receive configuration information on a shortened transmission time interval (sTTI), and
transmit uplink control information on a short physical uplink control channel (SPUCCH),
wherein, in case that uplink sTTIs include 2 or 3 symbols and two physical resource block (PRB) indices are configured for the SPUCCH, a PRB index for the SPUCCH in a single carrier-frequency division multiple access (SC-FDMA) symbol is identified based on a SC-FDMA symbol index in the uplink sTTIs, 
wherein a PRB index of the SPUCCH in a last symbol of an uplink sTTI of index n and a PRB index of the SPUCCH in a first symbol of an uplink sTTI of index n+1 are the same, and
wherein the two PRB indices of the SPUCCH are based on a value m configured by a base station or a value 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is a number of physical resource blocks in an uplink bandwidth.

12. 	(Cancelled) 

13. 	(Currently Amended) The terminal of claim 11, wherein the value m is configured by a higher layer signaling. 

14. 	(Previously Presented) The terminal of claim 11, 
wherein the controller is further configured to:
receive downlink control information scheduling uplink data in a downlink sTTI, and  
transmit the uplink data on an uplink sTTI, and
wherein, in case that the uplink sTTI includes 7 symbols and the downlink sTTI includes 2 or 3 symbols, the downlink sTTI in which the downlink control information is received is included in a set of predetermined downlink sTTIs.

15. 	(Previously Presented) The terminal of claim 14, wherein the set of predetermined downlink sTTIs is determined based on whether the uplink data is transmitted in an uplink sTTI of index 0 or an uplink sTTI of index 1.

16. 	(Currently Amended) A base station in a wireless communication system, the base station comprising:
a transceiver; and 
a controller coupled with the transceiver and configured to:
transmit configuration information on a shortened transmission time interval (sTTI), and 
receive uplink control information on a short physical uplink control channel (SPUCCH),
wherein, in case that uplink sTTIs include 2 or 3 symbols and two physical resource block (PRB) indices are configured for the SPUCCH, a PRB index for the SPUCCH in a single carrier-frequency division multiple access (SC-FDMA) symbol is based on a SC-FDMA symbol index in the uplink sTTIs, 
wherein a PRB index of the SPUCCH in a last symbol of an uplink sTTI of index n and a PRB index of the SPUCCH in a first symbol of an uplink sTTI of index n+1 are the same,
wherein the two PRB indices of the SPUCCH are based on a value m or a value 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is a number of physical resource blocks in an uplink bandwidth, and
wherein the value m is transmitted to a terminal.

17. 	(Cancelled) 

18. 	(Currently Amended) The base station of claim 16, wherein information on the value m is transmitted via a higher layer signaling. 

19. 	(Previously Presented) The base station of claim 16, 
wherein the controller is further configured to: 
transmit downlink control information scheduling uplink data in a downlink sTTI, and 
receive the uplink data on an uplink sTTI, and
wherein, in case that the uplink sTTI includes 7 symbols and the downlink sTTI includes 2 or 3 symbols, the downlink sTTI in which the downlink control information is transmitted is included in a set of predetermined downlink sTTIs.

20. 	(Previously Presented) The base station of claim 19, wherein the set of predetermined downlink sTTIs is determined based on whether the uplink data is received in an uplink sTTI of index 0 or an uplink sTTI of index 1.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a shortened transmission time interval (sTTI); and transmitting uplink control information on a short physical uplink control channel (SPUCCH), wherein, in case that uplink sTTIs include 2 or 3 symbols and two physical resource block (PRB) indices are configured for the SPUCCH, a PRB index for the SPUCCH in a single carrier-frequency division multiple access (SC-FDMA) symbol is identified based on a SC-FDMA symbol index in the uplink sTTIs,
wherein a PRB index of the SPUCCH in a last symbol of an uplink sTTI of index n and a PRB index of the SPUCCH in a first symbol of an uplink sTTI of index n+1 are the same, and wherein the two PRB indices of the SPUCCH are based on a value m configured by a base station or a value 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where                         
                            
                                
                                    N
                                
                                
                                    R
                                    B
                                
                                
                                    U
                                    L
                                
                            
                        
                     
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is a number of physical resource blocks in an uplink bandwidth” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 6, 11 and 16. Therefore, the claims are distinguished over the prior art of record and held as allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468